Citation Nr: 0522100	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  96-44 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in White River Junction, Vermont


THE ISSUES

1.  Entitlement to a disability rating in excess of 
20 percent for instability of the left knee, status post 
meniscectomies, from May 1, 1995, to August 26, 2002.

2.  Entitlement to a disability rating in excess of 
10 percent for arthritis of the left knee, status post 
meniscectomies, from May 1, 1995, to August 26, 2002.

3.  Entitlement to a disability rating in excess of 
30 percent for status post left knee replacement, effective 
October 1, 2003.

4.  Entitlement to a disability rating in excess of 
20 percent for status post meniscectomies of the right knee 
with arthritis.

5.  Entitlement to a disability rating in excess of 
20 percent for degenerative joint disease of the lumbar 
spine.

6.  Entitlement to a disability rating in excess of 
10 percent for degenerative changes in the right ankle.

7.  Entitlement to a disability rating in excess of 
10 percent for degenerative joint disease of the left ankle.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.

These matters come to the Board of Veterans' Appeals (Board) 
from an October 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to a disability rating in 
excess of 30 percent for status post left knee 
meniscectomies, and a rating in excess of 10 percent for 
status post right knee meniscectomies.  The RO also granted 
service connection for degenerative joint disease of the left 
ankle, as secondary to the bilateral knee disabilities, and 
assigned a 10 percent rating.  The veteran perfected an 
appeal of the denial of higher ratings and the rating 
assigned for the left ankle disability.

In an October 1997 rating decision the RO increased the 
rating for the right knee disability from 10 to 20 percent.  
The veteran contends that a rating higher than the 20 percent 
that has been assigned is warranted.  The Board finds, 
therefore, that this issue remains in contention.

In a November 1999 rating decision the RO granted service 
connection for degenerative joint disease of the lumbar 
spine, and assigned a 20 percent rating.  The RO also granted 
service connection for degenerative changes in the right 
ankle, rated as 10 percent disabling.  Service connection was 
granted for both disabilities on the basis that they are 
secondary to the bilateral knee disabilities.  

The appeal of the October 1995 decision was previously before 
the Board in June 2000, at which time the Board decided an 
issue no longer in appellate status and remanded the issues 
pertaining to the left knee, the right knee, and the left 
ankle for additional development.  While the case was at the 
RO, the veteran perfected an appeal of the ratings assigned 
for the right ankle and low back disabilities in the November 
1999 decision.  

In a September 2001 rating decision the RO revised the grant 
of service connection for the left knee disability by 
establishing separate grants of service connection for the 
instability in the left knee, rated as 20 percent disabling, 
and arthritis in the knee, rated as 10 percent disabling.  
The combined rating for the left knee disability remained the 
same, that being 30 percent.

The veteran subsequently underwent a total knee replacement 
of the left knee in August 2002.  Following that procedure, 
in a September 2002 rating decision the RO combined the 
diagnoses and ratings pertaining to the left knee, awarded a 
100 percent rating from August 26, 2002, to September 30, 
2003, and reduced the rating to 30 percent effective October 
1, 2003.  Due to the intervening total knee replacement and 
the affect that that had on the evaluation of the left knee 
disability, the Board has bifurcated the veteran's appeal 
pertaining to the left knee as shown on the title page.

In his April 2005 written arguments the veteran's 
representative asserted that the issue of service connection 
for a right thigh disorder is before the Board.  In the June 
2000 decision, however, the Board denied service connection 
for a right thigh disorder on the basis that the claim was 
not well grounded.  The concept of a well-grounded claim was 
eliminated by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), which was 
enacted on November 9, 2000.  The VCAA also provided for the 
re-adjudication of any claim denied as not being well 
grounded after July 14, 1999.  VCAA, § 7, subpart (b).  Based 
on this provision of the law, in a September 2001 rating 
decision the RO re-adjudicated the issue of service 
connection for a right thigh disorder by denying the claim.  
The veteran did not appeal the September 2001 decision.  The 
Board finds, therefore, that the issue of service connection 
for a right thigh disorder is not within the Board's 
jurisdiction.

The veteran's representative also contends that the Board 
must consider whether the veteran is entitled to a total 
disability rating based on individual unemployability.  In 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that once a veteran submits evidence 
of a medical disability and makes a claim for the highest 
rating possible, and additionally submits evidence of 
unemployability, VA must consider a claim for a total rating 
based on individual unemployability.  The veteran has claimed 
entitlement to higher ratings, and is deemed to be seeking 
the highest rating possible.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  The evidence does not indicate, however, that 
he was incapable of substantially gainful employment prior to 
the total left knee replacement in August 2002.  He was 
employed full-time as a director of education and, although 
he was periodically absent from work due to his disabilities, 
he has never claimed to be incapable of substantially gainful 
employment.  On discharge from the hospital in September 
2002, following the total knee replacement, his physician 
found that he was then unemployable.  He was, however, 
awarded a 100 percent schedular rating for the year following 
the knee replacement for that reason.  Whether he is still 
entitled to a 100 percent schedular rating is dependent on 
the current status of his left knee disability, which issue 
the Board is remanding.  The Board finds, therefore, that his 
claims for higher ratings being decided do not incorporate 
the issue of entitlement to a total rating based on 
individual unemployability.  To the extent that he may now be 
unemployable, that issue is referred to the RO for any action 
deemed appropriate.

The veteran's representative also contends that the veteran 
did not receive due process in a 1982 rating decision in 
which the RO reduced the ratings for the bilateral knee 
disabilities from 20 to 10 percent.  He asserts that the 
Board should remand this issue to the RO for adjudication.  
That issue has not, however, been addressed by the RO and is 
not subject to remand because it is not within the Board's 
jurisdiction.  The issue is, however, referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board does not have jurisdiction of an issue not 
yet adjudicated by the RO).

The issues of entitlement to a disability rating in excess of 
30 percent for status post left knee replacement, effective 
October 1, 2003, and entitlement to a higher rating for 
degenerative joint disease of the lumbar spine are addressed 
in the remand portion of the decision below.  These issues 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The AMC will notify the 
veteran if further action is required on his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  From May 1, 1995, to August 26, 2002, instability of the 
left knee, status post meniscectomies, was manifested by 
pain, stiffness, swelling, limited endurance, and no more 
than moderate instability in the knee.

3.  From May 1, 1995, to August 26, 2002, arthritis of the 
left knee, status post meniscectomies, was manifested by 
range of motion of 80 degrees of flexion and zero degrees of 
extension.

4.  The right knee disability is manifested by pain, 
stiffness, swelling, limited endurance, and range of motion 
of 90 degrees of flexion and zero degrees of extension.

5.  Prior to March 31, 2003, degenerative changes in the 
right ankle were manifested by no more than slight limitation 
of motion, pain, stiffness, swelling, weakness, and limited 
endurance.

6.  Effective March 31, 2003, degenerative changes in the 
right ankle are manifested by moderate limitation of motion, 
pain, stiffness, swelling, weakness, and limited endurance.

7.  Degenerative joint disease of the left ankle is 
manifested by pain and slight limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
20 percent for instability of the left knee, status post 
meniscectomies, were not met from May 1, 1995, to August 26, 
2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2004).

2.  The criteria for a disability rating in excess of 
10 percent for arthritis of the left knee, status post 
meniscectomies, were not met from May 1, 1995, to August 26, 
2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 
and 5261 (2004).

3.  The criteria for a disability rating in excess of 
20 percent for status post meniscectomies of the right knee 
with arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, and 5261 (2004).

4.  The criteria for a 20 percent disability rating for 
degenerative changes in the right ankle are met effective 
March 31, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, and 5271 (2004).

5.  The criteria for a disability rating in excess of 
10 percent for degenerative joint disease of the left ankle 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected disabilities 
warrant higher ratings than have been assigned.
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  
Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform him of which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the RO.  
The Court also held, however, that providing the VCAA notice 
to the claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decisions were made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted when the claims were 
adjudicated.  In Pelegrini the Court found that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the RO did not err in failing to 
comply with the timing requirement of the notice.  The Court 
also found, however, that in such cases the claimant would 
still be entitled to a section 5103(a) notice and assistance 
in developing the claim.  Pelegrini, 18 Vet. App. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claims in April 2003 by informing 
him of the evidence required to establish entitlement to 
higher ratings.  The RO also informed him of the information 
and evidence that he was required to submit, the evidence 
that the RO would obtain on his behalf, and the need to 
advise VA of or submit any information or evidence that was 
relevant to the claim.  The RO informed him that although VA 
would make reasonable efforts to obtain the evidence he 
identified, it was ultimately his responsibility to provide 
the evidence in support of his claims.  The veteran did not 
respond to the April 2003 notice.

The veteran was also provided copies of the appealed rating 
decisions, statements of the case, and supplemental 
statements of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claims, and the need to 
submit medical evidence that established entitlement to 
higher ratings.  The RO also informed him of the cumulative 
evidence previously provided to VA or obtained by VA on his 
behalf, and any evidence he identified that the RO was unable 
to obtain.  The Board finds that in all of these documents 
the RO informed him of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claims.  Quartuccio, 16 Vet. App. at 187.

Although the April 2003 notice was sent following the October 
1995 and November 1999 decisions, the veteran has had more 
than two years following the notice to submit additional 
evidence or identify evidence for the RO to obtain.  
Following the April 2003 notice the RO re-adjudicated the 
substantive merits of his claims in a May 2003 supplemental 
statement of the case.  In re-adjudicating the claims the RO 
considered all the evidence of record and applied the 
benefit-of-the-doubt standard of proof.  In resolving his 
appeal the Board will also consider all the evidence now of 
record, and apply the same standard of proof.  

The Court has held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103, 
120 (2005), motion for review en banc denied (May 27, 2005).  
The Board finds that in this case the delay in issuing the 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims have been fully developed 
and the RO re-adjudicated the claims after the notice was 
provided.

Duty to Assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 C.F.R. § 3.159(c) 
(2004).  

The RO obtained the private and VA treatment records the 
veteran identified, and provided him VA medical examinations 
in September 1995, February 1997, January 1998, November 
1998, July 1999, September 1999, March 2001, July 2001, March 
2003, and April 2003.  The veteran presented hearing 
testimony at multiple hearings before the RO's Decision 
Review Officer and a Veterans Law Judge.  The veteran and his 
representative have been given the opportunity to present 
evidence and argument, and have done so.  He has not 
indicated the existence of any other evidence that is 
relevant to his appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
his claims and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his 
claims.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2004).
Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2004).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the knee 
and ankle are considered major joints.  38 C.F.R. § 4.45 
(2004).

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent rating applies for X-ray 
evidence of involvement of two or more major joints.  A 
20 percent rating applies for X-ray evidence of involvement 
of two or more major joints, with occasionally incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2004).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, and increase in disability rating is the issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.
Left Knee
Factual Background

The evidence shows that the veteran underwent lateral and 
medial meniscectomies of the left knee in 1968.  Service 
connection for the left knee disability has been in effect 
since his separation from service.  The medical evidence 
indicates that he 
has received ongoing treatment for pain and instability in 
the left knee since his separation from service, including 
multiple arthroscopies and steroid injections.  As the result 
of a Board decision in December 1990, in July 1991 the RO 
increased the disability rating for the left knee to 
30 percent.  The 30 percent rating was based on medical 
evidence showing marked laxity, pain, and limited motion in 
the left knee.

When examined at the VA Medical Center (MC) in May 1994 the 
veteran stated that although he wore a brace on the left 
knee, he was able to get around without difficulty doing farm 
work, etc.  On examination the range of motion of the left 
knee was from zero to 120 degrees, with stable ligaments and 
mild lateral stress laxity of the patella.  The examiner 
noted the veteran's history of meniscectomies and assessed 
the disability as degenerative joint disease.

With his May 1995 claim for an increased rating the veteran 
presented a private medical report showing that he has 
osteoarthritis in the left knee.  When examined in September 
1995 he was wearing a hinged brace on the knee, which he 
stated stabilized the knee fairly well.  He also had pain in 
the knee, for which he took non-steroidal anti-inflammatory 
drugs.  Physical examination revealed a range of motion of 
50 degrees of flexion and -15 degrees of extension.  The knee 
was diffusely tender, with pain elicited on manipulation of 
the patella.  The examiner found slight laxity of the 
anterior cruciate ligament and marked laxity of the medial 
collateral ligament.  The lateral collateral ligament was 
intact.  X-rays showed mild patellofemoral spurring and mild 
degenerative changes of the medial compartments of the knee 
with calcification of the menisci, which the examiner 
assessed as degenerative joint disease with chondrocalcinosis 
and chondromalacia.

The veteran testified that he had constant pain, recurrent 
swelling, and instability in the left knee, requiring him to 
wear a hinged brace.  He stated that he was unable to 
participate in recreational activities, run or jog, or walk 
for a long distance.  He also had considerable difficulty 
going up and down stairs and driving.  He worked in sedentary 
employment due to his musculoskeletal problems.

When examined in February 1997 the range of motion of the 
knee was from 15 degrees of extension to 90 degrees of 
flexion.  The examiner described slight laxity in the 
anterior cruciate ligament, but the collateral ligaments were 
intact.

According to the VA treatment records, in November 1997 the 
range of motion of the left knee was from zero to 90 degrees.  
The anterior drawer sign was negative, but McMurray's sign 
was positive.  A magnetic resonance image (MRI) of the left 
knee in January 1998 revealed severe degeneration and 
maceration of the menisci; extensive chondromalacia of the 
medial and lateral joint compartments with subchondral cystic 
changes; a chronic tear of the anterior cruciate ligament; 
and hypertrophic changes.  The veteran had full range of 
motion in the knee in August 1998, with pain.

The RO provided the veteran an additional VA examination in 
November 1998.  The examiner then determined that the knee 
lacked 10 degrees of full extension, and that the veteran 
could flex the knee to 90 degrees.  There was also evidence 
of diffuse tenderness and slight tissue swelling.  Stress 
testing revealed moderate laxity in the anterior cruciate 
ligament and intact collateral ligaments.

When examined at the VAMC in January 1999 the examiner 
described moderate subluxation of the knee with pivot shift, 
but found no evidence of laxity.

During the July 1999 examination the veteran complained of 
severe pain, swelling, stiffness, locking, and giving way in 
the knee that were exacerbated with use.  He wore a brace on 
the knee at all times due to the frequency of giving way.  He 
denied any episodes of dislocation or subluxation.  He was 
not able to sit, stand, or walk for very long.  On physical 
examination there was full range of motion in the knee, with 
no evidence of painful motion, and no evidence of 
instability.  The examiner assessed the physical and 
radiographic findings as mild degenerative changes in the 
knee.

The VA treatment records show that in September 1999 the 
range of motion in the knee was from zero to 80 degrees, with 
pain only at the extremes of movement.  The treatment 
provider noted that the veteran was wearing a brace on the 
knee.

The RO provided the veteran another VA examination in March 
2001, during which the examiner reviewed the claims file and 
noted the veteran's long history of knee problems.  
Examination of the left knee revealed 1+ effusion, pain to 
palpation, and range of motion from zero to 80 degrees with 
pain only at the ends of movement.  The examiner assessed the 
left knee disability as status post medial and lateral 
meniscectomies with post-traumatic osteoarthritis, mild.  
Based on a supplemental examination in an July 2001 the 
examiner stated that there was slight to moderate instability 
in the knee.
Analysis

Diagnostic Code 5257, pertaining to impairment of the knee 
with recurrent subluxation or lateral instability, provides a 
10 percent disability rating for slight impairment, a 
20 percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  38 C.F.R. § 4.71a (2004).

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 
60 degrees, a 10 percent rating where flexion is limited to 
45 degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a 30 percent rating if flexion is limited to 
15 degrees.  Diagnostic Code 5261 for limitation of extension 
of the leg provides a non-compensable rating if extension is 
limited to 5 degrees, a 10 percent rating if limited to 
10 degrees, a 20 percent rating if limited to 15 degrees, and 
a 30 percent rating if limited to 20 degrees.  38 C.F.R. 
§ 4.71a (2004).

VA's General Counsel has held that a veteran who has 
arthritis and instability of 
the knee may be rated separately under diagnostic Codes 5003 
and 5257.  See VAOPGCPREC 23-97.  Based on that holding, in 
the September 2001 rating decision the RO divided the 
previous 30 percent rating that had been assigned for the 
left knee disability by assigning a 20 percent rating for 
instability under Diagnostic Code 5257, and a separate 
10 percent rating under Diagnostic Code 5003.  The General 
Counsel subsequently clarified the holding in VAOPGCPREC 23-
97 by determining that in order to merit separate evaluations 
under Diagnostic Codes 5003 and 5257, the disability must 
meet the criteria for the minimum rating under both 
Diagnostic Codes 5257 and 5003.  See VAOPGCPREC 9-98.  

The evidence shows that the veteran has instability in the 
left knee, for which he wears a hinged knee brace.  In order 
to warrant a rating in excess of 20 percent for the 
instability, the evidence must show that the instability is 
marked.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  In 
May 1994 the examiner described the instability as mild, in 
February 1997 as slight, in November 1998 as moderate, in 
January 1999 as moderate, and in July 2001 as slight to 
moderate.  The examiner in July 1999 found no instability in 
the knee.  Although the examiner in September 1995 found 
marked laxity of the medial collateral ligament, there was 
only slight laxity of the anterior cruciate ligament and no 
laxity of the lateral collateral ligament.  The Board finds, 
therefore, that the preponderance of the evidence indicates 
that the instability in the left knee is no more than 
moderate, and that the criteria for a disability rating in 
excess of 20 percent for the instability in the knee are not 
met.

A 20 percent disability rating for the arthritis in the left 
knee is warranted if flexion is limited to 30 degrees, or if 
extension is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2004).  None of the evidence 
shows that flexion of the left knee is limited to 30 degrees; 
the most restrictive range of motion was documented in 
September 1995, when flexion of the knee was limited to 50 
degrees.  Limitation of flexion to 50 degrees warrants no 
more than a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 (2004).

The examiners in September 1995 and February 1997 found that 
extension of the knee was limited to 15 degrees.  The 
examiners in May 1994, September 1995, February 1997, 
November 1997, July 1999, September 1999, and March 2001 all 
found, however, that the veteran was able to fully extend the 
knee to zero degrees, including any limitation of motion due 
to pain.  The preponderance of the evidence indicates, 
therefore, that the veteran is able to fully extend the knee 
to zero degrees.  Although the examiner in November 1998 
found that extension was limited to 10 degrees, limitation of 
extension to 10 degrees warrants no more than the 10 percent 
rating that has been assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2004).

VA's General Counsel has also held that the veteran may 
receive separate ratings for limitation of flexion and 
limitation of extension of the leg under Diagnostic Codes 
5260 and 5261.  See VAOPGCPREC 9-04.  The disability would, 
nonetheless, have to meet the requirements for the minimum 
compensable rating based both on limitation of flexion and 
limitation of extension in order to qualify for separate 
10 percent ratings.  In accordance with Diagnostic Code 5260, 
a 10 percent rating is applicable if flexion is limited to 
45 degrees.  None of the evidence shows that flexion is 
limited to 45 degrees.  The examiner in September 1995 found 
that flexion was limited to 50 degrees, but that finding is 
outweighed by the remaining evidence showing that flexion is 
no less than 80 degrees.  Because the criteria for 10 percent 
ratings are not met under both Diagnostic Code 5260 and 5261, 
the veteran is not entitled to separate ratings for 
limitation of flexion and limitation of extension of the left 
knee.

Pursuant to Diagnostic Code 5003, a 20 percent rating applies 
for X-ray evidence of involvement of two or more major 
joints, with occasionally incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  The veteran 
has arthritis in more than one major joint.  Separate 
compensable ratings have been granted for the other joints, 
however, based on the limitation of motion in those joints.  
For that reason the arthritis in the other joints cannot be 
considered in establishing a 20 percent rating for the 
arthritis in the left knee in accordance with Diagnostic Code 
5003 because the same disability cannot be rated more than 
once.  See Evans (Samuel) v. Brown, 9 Vet. App. 273, 281 
(1996) (Separate disability ratings cannot be assigned for 
the same disability);38 C.F.R. § 4.14 (2004).

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  The pain, stiffness, and swelling in the left knee 
results in limited strength, speed, coordination, and 
endurance of the joint.  Diagnostic Code 5257, under which 
the instability in the left knee is rated, is not based on 
limitation of motion and incorporates all of the functional 
limitations imposed by the disability.  See Johnson v. Brown, 
9 Vet. App. 7 (1996).  The Board finds, therefore, that the 
functional limitations imposed by the left knee disability 
are appropriately compensated by the ratings currently 
assigned.

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1) 
(2004).  With the exception of the hospitalization for the 
total knee replacement in August 2002, for which a total 
rating has been assigned, the evidence does not show that the 
veteran has been frequently hospitalized for the left knee 
disability during the time period relevant to his May 1995 
claim for an increased rating.  In addition, the evidence 
does not show that the left knee disability has caused marked 
interference with employment.  Although the veteran stated 
that he has missed work often due to his service-connected 
musculoskeletal problems, including both ankles, both knees, 
and the low back, the combined 70 percent rating that has 
been assigned for those disabilities contemplates significant 
impairment of his earning capacity.  In short, there has been 
no showing that the application of the regular schedular 
criteria is impractical.  The Board finds, therefore, that 
remand of the case to the RO for referral to the Director of 
the Compensation and Pension Service for consideration of an 
extra-schedular rating is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

In summary, the criteria for higher ratings for the left knee 
disability based on limitation of motion, instability, or the 
additional functional limitations in the left knee are not 
met.  The Board finds, therefore, that the preponderance of 
the evidence is against the claim of entitlement to a 
disability rating in excess of 20 percent for instability of 
the left knee, status post meniscectomies, and a rating in 
excess of 10 percent for arthritis of the left knee, status 
post meniscectomies, for May 1, 1995, to August 26, 2002.
Right Knee
Factual Background

The evidence shows that the veteran underwent medial and 
lateral meniscectomies of the right knee in 1966.  Service 
connection for the right knee disability has been in effect 
since his separation from service.  The medical evidence 
indicates that he has also received ongoing treatment for 
pain and instability in the right knee since his separation 
from service, although the primary knee disability was in his 
left knee.  In the October 1997 rating decision, the RO 
increased the rating for the right knee disability from 10 to 
20 percent, effective in May 1995, based on a finding that 
the instability and additional functional limitations in the 
knee warranted the higher rating.

VA treatment records indicate that in May 1994 the veteran 
reported having medial joint line pain in the right knee.  He 
was able to get around without difficulty, however, in that 
he was doing farm work.  On examination the range of motion 
of the knee was from zero degrees of extension to 140 degrees 
of flexion and the ligaments were stable.

Examination of the right knee in September 1995 revealed 
diffuse tenderness, moderate swelling, pain with movement of 
the patella, and range of motion of 90 degrees of flexion and 
zero degrees of extension.  On stress testing there was no 
evidence of instability in any of the knee ligaments.  An X-
ray study revealed mild degenerative joint disease in the 
knee.

The veteran testified that he experiences a constant ache in 
the right knee, with occasional swelling.  He stated that the 
knee clicks and catches, which had caused him to fall and 
prevented him from engaging in many activities.

During the February 1997 VA examination the veteran stated 
that he was unable to walk a long distance, ride a bicycle, 
or run due to knee pain.  He also experienced knee pain with 
twisting, kneeling, or negotiating stairs.  On examination 
the range of motion of the right knee was from 10 degrees of 
extension to 90 degrees of flexion.  There was also evidence 
of soft tissue swelling and slight joint effusion.  The 
examiner elicited a moderate amount of pain with movement of 
the patella.  Stress testing revealed slight laxity in the 
anterior cruciate ligament, but the collateral ligaments were 
intact.

Private treatment records indicate that the veteran reported 
to the emergency room in May 1997 when his right knee gave 
way, causing him to fall.  Examination of the knee then 
revealed mild swelling around the patella, tenderness to 
palpation, and full range of motion with pain on full 
flexion.  The examiner determined that the right knee joint 
was otherwise quite stable, and the veteran was able to walk 
well.  The examiner assessed the injury as a medial 
collateral ligament sprain.

When seen at the VAMC in November 1997 the range of motion of 
the right knee was zero to 90 degrees.

An MRI of the right knee in January 1998 revealed no meniscal 
tears or cruciate ligament abnormalities; an abnormality in 
the lateral collateral ligament that could represent an old 
injury; lateral subluxation of the patella with degenerative 
changes at the patellofemoral joint; and chondromalacia.

When examined in November 1998 the veteran complained of 
pain, swelling, locking, and buckling of the right knee, 
which was aggravated by cold, damp weather.  He was unable to 
walk any distance, run, or engage in sports.  He had an 
increase in knee pain with bending, twisting, kneeling, and 
negotiating stairs.  On examination he was able to flex the 
knee to 130 degrees and extend the knee to zero degrees, with 
moderate pain.  The knee was moderately diffusely tender and 
there was slight tissue swelling.  Moderate pain was elicited 
with compression and movement of the patella.  Stress testing 
revealed no laxity in any of the knee ligaments.

During the July 1999 examination the veteran reported having 
severe pain, stiffness, weakness, swelling, locking, and 
giving way of the right knee.  On physical examination there 
was full range of motion in the knee, with no evidence of 
painful motion; crepitus; and no instability.  His symptoms 
were assessed as mild degenerative changes.

On examination in March 2001 the range of motion of the right 
knee was zero to 90 degrees, with pain only at the extremes 
of movement.  There was tenderness of palpation of the knee.  
In July 2001 the examiner determined that there was no 
evidence of laxity or instability in the right knee.
Analysis

The right knee disability is currently rated as 20 percent 
disabling under Diagnostic Code 5259-5257.  Pursuant to the 
rating criteria under Diagnostic Code 5257, a 30 percent 
rating is applicable if there is recurrent subluxation or 
lateral instability that is severe.  38 C.F.R. § 4.71a 
(2004).  Although the examiner in February 1997 found laxity 
in the anterior cruciate ligament, the remaining physical 
examinations showed no evidence of instability in the knee.  
The veteran has complained of the right knee locking and 
giving way, but he did not indicate that the "giving way" 
was due to instability in the knee structures, rather than 
pain and weakness in the joint.  In any event, the 
preponderance of the medical evidence shows that his 
subjective perception is not supported by objective evidence 
of instability in the joint.  The Board finds, therefore, 
that the criteria for a higher rating pursuant to Diagnostic 
Code 5257 are not met.

The medical evidence shows that the veteran also has 
arthritis in the right knee, which is rated based on 
limitation of motion.  In accordance with Diagnostic Codes 
5260 and 5261, a 30 percent rating is applicable if flexion 
is limited to 15 degrees or if extension is limited to 
20 degrees.  38 C.F.R. § 4.71a (2004).  None of the medical 
evidence indicates that flexion is limited to 15 degrees, or 
that extension is limited to 20 degrees.  The Board finds, 
therefore, that the criteria for a higher rating based on 
limitation of motion are not met.

The Board has considered whether separate ratings are 
warranted for instability in the knee and limitation of 
motion, in accordance with VAOPGCPREC 23-97.  In order to 
warrant separate ratings, the evidence must show that the 
criteria for the minimum rating are met based both on 
instability and limitation of motion.  See VAOPGCPREC 9-98.  
As noted above, there is no current objective evidence of 
instability.  Moreover, the criterion for a minimum rating 
(zero percent) under Diagnostic Code 5260 is limitation of 
flexion to 60 degrees, and the criterion for a minimum rating 
(zero percent) under Diagnostic Code 5261 is limitation of 
extension to 5 degrees.  The evidence does not show that 
either criterion are met, in that the most restrictive 
limitation of flexion was 90 degrees and extension of the 
knee is not limited, even when considering painful motion.  
See Lichtenfels v. Derwinski, 1 Vet. App. 484, 487-88 (1991).  

Furthermore, the evidence does not show that separate ratings 
based on limited flexion and limited extension are warranted 
because the criteria for minimum compensable ratings under 
both diagnostic codes are not met.  See VAOPGCPREC 9-04.  
Finally, the Board notes that Diagnostic Code 5259, 
symptomatic removal of cartilage, does contemplate limitation 
of motion.  See VAOPGCPREC 9-98.  Thus, a separate rating 
based upon limitation of motion would constitute pyramiding.  
See38 C.F.R. § 4.14 (2003) (Both the use of manifestations 
not resulting from service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.)  

As previously stated, the evaluation of a musculoskeletal 
disability requires consideration of all of the functional 
limitations imposed by the disorder.  Spurgeon, 10 Vet. App. 
at 194.  The pain, stiffness, and swelling in the right knee 
results in limited strength, speed, coordination, and 
endurance of the joint.  Diagnostic Codes 5259 and 5257, 
under which the right knee disorder is rated, are not based 
solely on limitation of motion and incorporate all of the 
functional limitations imposed by the disability.  Johnson, 
9 Vet. App. at 7.  The Board finds, therefore, that the 
functional limitations imposed by the right knee disability 
are appropriately compensated by the 20 percent rating that 
has been assigned under Diagnostic Code 5259-5257.

The Board notes that during an April 2000 hearing the veteran 
testified that the surgical scars on his right knee, 
primarily the medial scar, were tender and itched all the 
time.  Examination at the VAMC in August 1998 revealed 
tenderness to palpation on the proximal end of the medial 
scar, which the treatment provider found to be suggestive of 
a neuroma.  Prior and subsequent examinations, however, 
revealed the scars to be well healed and non-tender.  The 
Board finds, therefore, that the preponderance of the 
evidence indicates that the criteria for a separate rating 
for a tender or painful scar are not met.  See 38 U.S.C.A. 
§ 4.118, Diagnostic Code 7804 (1995) and (2004).

In summary, the criteria for a higher or separate rating 
based on instability, limitation of motion, functional 
limitations, or a tender scar are not met.  The Board has 
determined, therefore, that the preponderance of the evidence 
is against the claim of entitlement to a disability rating in 
excess of 20 percent for status post meniscectomies of the 
right knee with arthritis.
Left and Right Ankles
Factual Background

The RO granted service connection for degenerative changes in 
the left and right ankles as secondary to the bilateral knee 
disability.  Following the grant of service connection for 
the left ankle in October 1995, in a May 1997 rating decision 
the RO assigned a 10 percent rating for the disability, 
effective May 1, 1995, due to X-ray evidence of arthritis in 
the joint with non-compensable limitation of motion pursuant 
to Diagnostic Code 5003.  The RO granted service connection 
for the right ankle in November 1999, and assigned a 
10 percent rating for moderate limitation of motion under 
Diagnostic Code 5271.

Degenerative joint disease (arthritis) is to be rated based 
on limitation of motion of the affected joint.  Diagnostic 
Code 5271 for limitation of motion of the ankle provides a 
10 percent rating if the limitation is moderate, and a 
maximum 20 percent rating if the limitation is marked.  
38 U.S.C.A. § 4.71a (2004).  

Examination of the left ankle in September 1995 revealed 
minimal diffuse tenderness and range of motion of 10 degrees 
of dorsiflexion, 45 degrees of plantar flexion, and pronation 
(eversion) and supination (inversion) of 20 degrees.  An 
X-ray study showed early degenerative joint disease in the 
ankle.

When examined in February 1997 there was a moderate degree of 
tenderness in the medial aspect of the left ankle, but no 
evidence of swelling or laxity.  The range of motion was zero 
degrees of dorsiflexion, 45 degrees of plantar flexion, 
inversion of 30 degrees, and eversion of 20 degrees.

During the January 1998 examination the veteran complained of 
pain and swelling in both ankles that increased with 
activity.  Examination of the right ankle revealed 
dorsiflexion of zero degrees, plantar flexion to 45 degrees, 
and eversion and inversion of 20 degrees.  Examination of the 
left ankle revealed zero degrees of dorsiflexion, 45 degrees 
of plantar flexion, inversion of 30 degrees, and eversion of 
20 degrees.  There was no evidence of swelling or laxity in 
the supporting ligaments.  The examiner found that the range 
of motion of the ankles was within normal limits.  

When examined in November 1998 the range of motion of the 
right ankle was 20 degrees of dorsiflexion, 45 degrees of 
plantar flexion, 30 degrees of inversion, and 20 degrees of 
eversion.

The RO provided the veteran another VA examination in 
September 1999, at which time he again reported having pain, 
swelling, stiffness, and weakness in the ankles that made 
prolonged walking difficult.  On examination the tone, power, 
and bulk of the ankle muscles and sensation were normal.  He 
was able to dorsiflex the right foot to 5 degrees, and 
planter flex to 40 degrees.  Inversion was 10 degrees and 
eversion was 15 degrees.  The range of motion of the left 
ankle was five degrees of dorsiflexion, 40 degrees of plantar 
flexion, inversion to 10 degrees, and eversion to 15 degrees.  
The examiner reviewed X-ray studies of the right ankle 
showing mild degenerative changes and the residuals of a 
previous ankle fracture, well healed.  An X-ray study of the 
left ankle was interpreted as normal.

The same ranges of motion were found when the veteran was 
examined in March 2001.  In July 2001 the examiner found that 
the limitation of dorsiflexion of the bilateral ankles to 
5 degrees represented moderate limitation of dorsiflexion.

When examined in March 2003 there was trace effusion and 
tenderness in the right ankle.  The range of motion was 
5 degrees of dorsiflexion, 30 degrees of plantar flexion, and 
inversion and eversion of 10 degrees.  The veteran had an 
increase in pain with repetitive motion, but no change in the 
range of motion.
Analysis

The veteran has appealed the disability ratings initially 
assigned with the grants of service connection in October 
1995 and November 1999, respectively.  Because he has 
appealed the initial ratings, the Board must consider the 
applicability of staged ratings covering the time period in 
which his claim and appeal have been pending.  Fenderson v. 
West, 12 Vet. App. 119, 126-27 (1999).

In accordance with Diagnostic Code 5271, a 20 percent rating 
is applicable if the limitation of motion in the ankle is 
marked.  The normal range of motion of the ankle is 
20 degrees of dorsiflexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II (2004).  

Regarding the right ankle, the examination in November 1998 
showed the range of motion of the ankle to be normal.  With 
the exception of that examination, dorsiflexion of the foot 
ranged from zero degrees to five degrees.  The examiner in 
July 2001 characterized five degrees as moderate limitation 
of dorsiflexion.  Prior to March 2003, however, the plantar 
flexion of the foot was essentially normal at 40 or 
45 degrees.  Moderate limitation of dorsiflexion, with 
essentially normal plantar flexion of the foot, represents no 
more than slight limitation of motion in the ankle as a 
whole.

The examiner on March 31, 2003, found that dorsiflexion was 
limited to 5 degrees, and that plantar flexion was limited to 
30 degrees.  A 33 percent reduction in plantar flexion (45 to 
30 degrees), together with a 75 percent reduction in 
dorsiflexion (20 to 5 degrees), represents moderate 
limitation of motion of the right ankle.

In determining the appropriate rating, the Board must 
consider all of the functional limitations in the ankle.  
Spurgeon, 10 Vet. App. at 194.  In addition to the limitation 
of motion, the veteran suffers pain, swelling, stiffness, and 
weakness in the right ankle, resulting in limited endurance.  
Prior to March 2003, the limitation of motion in the ankle 
was no more than slight.  In accordance with Diagnostic Code 
5271, slight limitation of motion is non-compensable.  The 
Board finds, therefore, that prior to March 2003 the 
functional limitations in the right ankle are appropriately 
compensated by the 10 percent rating that has been assigned.

Effective March 31, 2003, however, the evidence indicates 
that the limitation of motion in the ankle is moderate.  
Consideration of the additional functional limitations, 
therefore, are comparable to marked limitation of motion in 
the ankle.  The Board finds, therefore, that effective March 
31, 2003, the criteria for a 20 percent rating for the right 
ankle disability are met.  Fenderson, 12 Vet. App. at 126-27.

In granting an increased rating the Board must explain why a 
higher rating is not warranted.  See Shoemaker v. Derwinski, 
3 Vet. App. 248, 253 (1992).  In this case the 20 percent 
rating that has been assigned for the right ankle is the 
highest rating available for limitation of motion of the 
ankle.  A higher rating requires evidence showing that the 
ankle is ankylosed, which is not present in this case.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271 (2004).  The 
Board finds, therefore, that the criteria for a rating in 
excess of 20 percent are not met.

Regarding the left ankle, dorsiflexion of the foot has ranged 
from zero to 10 degrees, which represents no more than 
moderate limitation of dorsiflexion.  Plantar flexion of the 
left foot has been essentially normal since the initial 
examination was conducted in September 1995.  Moderate 
limitation of dorsiflexion, with normal plantar flexion, 
represents no more than slight limitation of motion of the 
left ankle as a whole.  Slight limitation of motion of the 
ankle is non-compensable, according to Diagnostic Code 5271.  
See 38 C.F.R. § 4.71a (2004).  In addition to the slight 
limitation of motion, however, the veteran experiences pain, 
swelling, stiffness, and weakness in the left ankle, 
resulting in limited endurance.  The slight limitation of 
motion, together with the additional functional limitations, 
are comparable to no more than moderate limitation of motion 
of the ankle.  The Board finds, therefore, that the criteria 
for a disability rating in excess of 10 percent for the 
degenerative joint disease of the left ankle have not been 
met since the claim for service connection was initiated.  
Fenderson, 12 Vet. App. at 126-27.  For that reason the 
preponderance of the evidence is against the appeal to 
establish entitlement to a disability rating in excess of 
10 percent for degenerative joint disease of the left ankle.


ORDER

The claim of entitlement to a disability rating in excess of 
20 percent for instability of the left knee, status post 
meniscectomies, from May 1, 1995, to August 26, 2002, is 
denied.

The claim of entitlement to a disability rating in excess of 
10 percent for arthritis of the left knee, status post 
meniscectomies, from May 1, 1995, to August 26, 2002, is 
denied.

The claim of entitlement to a disability rating in excess of 
20 percent for status post meniscectomies of the right knee 
with arthritis is denied.

A 20 percent rating for degenerative changes in the right 
ankle is granted effective March 31, 2003, subject to the law 
and regulations pertaining to the payment of monetary 
benefits.

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for degenerative joint disease of the 
left ankle is denied.


REMAND

The evidence shows that the veteran underwent a total left 
knee replacement in August 2002.  He was assigned a 
100 percent rating for the knee replacement effective 
September 1, 2002, in accordance with Diagnostic Code 5055.  
In order to determine the rating to be assigned with 
termination of the 100 percent rating, a VA examination is 
required.

Regarding the veteran's appeal of the rating assigned for his 
low back disability, since his claim was initiated in January 
1997 the rating criteria for back disabilities have been 
revised twice.  The rating criteria for intervertebral disc 
syndrome were revised in August 2002, effective September 23, 
2002.  See Schedule for Rating Disabilities, Intervertebral 
Disc Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. Part 4 (2004)).  The rating criteria for 
disabilities of the spine were revised in August 2003, 
effective September 26, 2003.  See Schedule for Rating 
Disabilities, The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(codified at 38 C.F.R. Part 4 (2004)).  

In assigning the 20 percent rating in November 1999, the RO 
applied the original version of the rating criteria.  The RO 
has not considered the revised rating criteria in determining 
whether a higher rating is warranted, nor has the veteran 
been provided those criteria in a supplemental statement of 
the case.  In addition, the veteran has not been provided a 
VA examination for evaluation under the current rating 
criteria.  This issue is, therefore, being remanded for 
examination and to enable the RO to consider the revised 
rating criteria in the first instance.

Accordingly, these issues are remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a left knee 
disability since August 2002, and a low 
back disability since January 1997.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.  

2.  If the RO has not already done so, 
the RO should provide the veteran a VA 
medical examination to determine the 
current nature and severity of the left 
knee disability.  The claims file and a 
copy of this remand must be made 
available to and be reviewed by the 
examiner.  The examination should include 
any tests or studies, including an X-ray, 
deemed necessary for an accurate 
assessment.  

The examiner should conduct an 
examination of the left knee and document 
any limitation of motion, including any 
specific limitation of motion due to 
pain, expressed in terms of full 
extension being zero degrees.  The 
examiner should describe any subluxation 
or instability, crepitance, or locking, 
and also describe any functional loss 
pertaining to the knee.

3.  The RO should also provide the 
veteran a VA medical examination in order 
to document the current nature and 
severity of his low back disability.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are deemed necessary for an 
accurate assessment.

The examiner should conduct an 
examination of the low back and provide a 
diagnosis for any pathology found.  The 
examiner should also document the 
manifestations of any low back 
disability, including any evidence of 
muscle spasms and/or sciatic neuropathy, 
the range of motion (including any 
limitation of motion due to pain), and 
any incapacitating episodes (those 
requiring bedrest and treatment 
prescribed by a physician).  The examiner 
should also describe any functional loss 
pertaining to the low back, including the 
inability to perform normal working 
movements of the back with normal 
excursion, strength, speed, coordination, 
and endurance.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues remaining 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


